Exhibit 10.1
INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT
BETWEEN
TPG SPECIALTY LENDING, INC.
AND
TSL ADVISERS, LLC
     This Agreement (the “Agreement”) is made as of April 15, 2011, by and
between TPG SPECIALTY LENDING, INC., a Delaware corporation (the “Company”), and
TSL ADVISERS, LLC, a Delaware limited liability company (the “Adviser”).
     WHEREAS, the Company is a closed-end management investment company that
intends to elect to be treated as a business development company (“BDC”) under
the Investment Company Act of 1940 (the “Investment Company Act”);
     WHEREAS, the Adviser is an investment adviser that is registered under the
Investment Advisers Act of 1940 (the “Advisers Act”); and
     WHEREAS, the Company desires to retain the Adviser to furnish investment
advisory services to the Company on the terms and conditions hereinafter set
forth, and the Adviser desires to be retained to provide such services.
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the parties hereby agree as follows:

1.   Duties of the Adviser

     (a) The Company hereby employs the Adviser to act as the investment adviser
to the Company and to manage the investment and reinvestment of the assets of
the Company, subject to the supervision of the Board of Directors of the Company
(the “Board”), for the period and upon the terms herein set forth, (i) in
accordance with the investment objective, policies and restrictions that are set
forth in the Company’s registration statement on Form 10 (File No. 000-54245)
initially filed on January 14, 2011 (and as the same shall be amended from time
to time, the “Registration Statement”), and prior to the filing of the Company’s
Registration Statement, in accordance with the investment objective, policies
and restrictions that are set forth in the Company’s private placement
memorandum dated April 2011; (ii) in accordance with all other applicable
federal and state laws, rules and regulations, and the Company’s charter and
by-laws as the same shall be amended from time to time; and (iii) in accordance
with the Investment Company Act. Without limiting the generality of the
foregoing, the Adviser shall, during the term and subject to the provisions of
this Agreement: (i) determine the composition of the portfolio of the Company,
the nature and timing of the changes therein and the manner of implementing such
changes; (ii) identify/source, research, evaluate and negotiate the structure of
the investments made by the Company; (iii) close and monitor the Company’s
investments; (iv) determine the securities and other assets that the Company
will purchase, retain, or sell; (v) use reasonable endeavors to ensure that the
Company’s investments consist mainly of shares,

 



--------------------------------------------------------------------------------



 



securities or currencies (or derivative contracts relating thereto), which for
the avoidance of doubt may include loans, notes and other evidences of
indebtedness; (vi) perform due diligence on prospective portfolio companies; and
(vii) provide the Company with such other investment advisory, research, and
related services as the Company may, from time to time, reasonably require for
the investment of its funds, including providing operating and managerial
assistance to the Company and its portfolio companies as required. Subject to
the supervision of the Board, the Adviser shall have the power and authority on
behalf of the Company to effectuate its investment decisions for the Company,
including the execution and delivery of all documents relating to the Company’s
investments and the placing of orders for other purchase or sale transactions on
behalf of the Company. In the event that the Company determines to acquire debt
financing, the Adviser will arrange for such financing on the Company’s behalf,
subject to the oversight and approval of the Board. If it is necessary or
appropriate for the Adviser to make investments on behalf of the Company through
a special purpose vehicle, the Adviser shall have authority to create or arrange
for the creation of such special purpose vehicle and to make such investments
through such special purpose vehicle (in accordance with the Investment Company
Act).
     (b) The Adviser hereby accepts such employment and agrees during the term
hereof to render the services described herein for the compensation provided
herein.
     (c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Adviser”) pursuant to
which the Adviser may obtain the services of the Sub-Adviser(s) to assist the
Adviser in fulfilling its responsibilities hereunder. Specifically, the Adviser
may retain a Sub-Adviser to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Adviser, in structuring, negotiating, arranging or effecting the acquisition
or disposition of such investments and monitoring investments on behalf of the
Company, subject to the oversight of the Adviser and the Company. The Company
shall be responsible for any compensation payable to any Sub-Adviser. Any
sub-advisory agreement entered into by the Adviser shall be in accordance with
the requirements of the Investment Company Act and other applicable federal and
state law.
     (d) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.
     (e) The Adviser shall keep and preserve for the period required by the
Investment Company Act any books and records relevant to the provision of its
investment advisory services to the Company and shall specifically maintain all
books and records in accordance with Section 31(a) of the Investment Company Act
with respect to the Company’s portfolio transactions and shall render to the
Board such periodic and special reports as the Board may reasonably request. The
Adviser agrees that all records that it maintains for the Company are the
property of the

2



--------------------------------------------------------------------------------



 



Company and will surrender promptly to the Company any such records upon the
Company’s request, provided that the Adviser may retain a copy of such records.
     (f) The Adviser shall be primarily responsible for the execution of any
trades in securities in the Company’s portfolio and the Company’s allocation of
brokerage commissions.

2.   Company’s Responsibilities and Expenses Payable by the Company

     (a) Except as otherwise provided herein or in the Administration Agreement,
the Adviser shall be solely responsible for the compensation of its investment
professionals and employees and all overhead expenses of the Adviser (including
rent, office equipment and utilities). The Company will bear all other costs and
expenses of its operations, administration and transactions, including (without
limitation) those relating to: organizational expenses (up to an aggregate of
$1,500,000, it being understood and agreed that the Adviser shall bear all
organizational expenses of the Company in excess of such amount); calculating
the Company’s net asset value (including the cost and expenses of any
independent valuation firm); expenses, including travel expense, incurred by the
Adviser or payable to third parties performing due diligence on prospective
portfolio companies and, if necessary, enforcing the Company’s rights; sales and
purchases of the Company’s common stock and other securities; fees paid to the
Adviser under this Agreement; distributions on the Company’s shares;
administration fees, if any, payable under the Administration Agreement between
the Company and TSL Advisers, LLC (the “Administrator”); debt service and other
costs of borrowings or other financing arrangements; the allocated costs
incurred by the Adviser in providing managerial assistance to those portfolio
companies that request it; amounts payable to third parties relating to, or
associated with, making or holding investments; transfer agent and custodial
fees; costs of hedging; commissions and other compensation payable to brokers or
dealers; registration fees; listing fees; federal, state and local taxes;
independent director fees and expenses; costs of preparing and filing reports or
other documents required by the Securities and Exchange Commission and other
reporting and compliance costs; the costs of any reports, proxy statements or
other notices to the Company’s stockholders, including printing and mailing
costs, and the costs of any stockholders’ meetings, as well as the compensation
of an investor relations professional responsible for the coordination and
administration of the foregoing; the Company’s fidelity bond; directors and
officers/errors and omissions liability insurance, and any other insurance
premiums; indemnification payments; direct costs and expenses of administration,
including audit and legal costs; and all other expenses reasonably incurred by
the Company in connection with making investments and administering the
Company’s business. Notwithstanding anything to the contrary contained herein,
the Company shall reimburse the Adviser (or its affiliates) for an allocable
portion of the compensation paid by the Adviser (or its affiliates) to the
Company’s Chief Compliance Officer and Chief Financial Officer (based on a
percentage of time such individuals devote, on an estimated basis, to the
business affairs of the Company). For the avoidance of doubt, the Adviser shall
be solely responsible for any placement or “finder’s” fees payable to placement
agents engaged by the Company or its affiliates in connection with the offering
of securities by the Company.

3



--------------------------------------------------------------------------------



 



3.   Compensation of the Adviser

     The Company agrees to pay, and the Adviser agrees to accept, as
compensation for the services provided by the Adviser hereunder, a base
management fee (the “Management Fee”) and an incentive fee (the “Incentive Fee”)
as hereinafter set forth. The Company shall make any payments due hereunder to
the Adviser or to the Adviser’s designee as the Adviser may otherwise direct. To
the extent permitted by applicable law, the Adviser may elect, or the Company
may adopt, a deferred compensation plan pursuant to which the Adviser may elect
to defer all or a portion of its fees hereunder for a specified period of time.
     (a) The Management Fee shall be calculated at an annual rate of 1.5% of the
Company’s gross assets. For services rendered under this Agreement, the
Management Fee will be payable quarterly in arrears. The Management Fee will be
calculated based on the average value of the Company’s gross assets at the end
of the two most recently completed calendar quarters, and appropriately adjusted
for any share issuances or repurchases during the current calendar quarter.1
Management Fees for any partial month or quarter will be appropriately prorated.
     (b) The Incentive Fee shall consist of two parts, as follows:

  (i)   One part will be calculated and payable quarterly in arrears based on
the pre-Incentive Fee net investment income for the immediately preceding
calendar quarter. For this purpose, pre-Incentive Fee net investment income
means dividends (including reinvested dividends), interest and fee income
accrued by the Company during the calendar quarter, minus the Company’s
operating expenses for the quarter (including the Management Fee, expenses
payable under the Administration Agreement to the Administrator, and any
interest expense and dividends paid on any issued and outstanding preferred
stock, but excluding the Incentive Fee). Pre-Incentive Fee net investment income
includes, in the case of investments with a deferred interest feature (such as
original issue discount, debt instruments with pay-in-kind interest and zero
coupon securities), accrued income that the Company has not yet received in
cash. Pre-Incentive Fee net investment income does not include any realized
capital gains, realized capital losses or unrealized capital appreciation or
depreciation. Pre-Incentive Fee net investment income, expressed as a rate of
return on the value of the Company’s net assets at the end of the immediately
preceding calendar quarter, will be compared to a “hurdle rate” of 1.5% per
quarter (6% annualized). The Company’s net investment income used to calculate

 

1   For each of the first two calendar quarters of the Company’s operations, the
Management Fee shall be calculated based on the Company’s gross assets at the
end of such calendar quarter, and appropriately adjusted for any share issuances
or repurchases during such calendar quarter.

4



--------------------------------------------------------------------------------



 



this part of the Incentive Fee is also included in the amount of its gross
assets used to calculate the 1.5% Management Fee.
The Company will pay the Adviser an Incentive Fee with respect to the Company’s
pre-Incentive Fee net investment income in each calendar quarter as follows:

  •   With the exception of the Capital Gains Fee (as defined and discussed in
greater detail below), no Incentive Fee is payable to the Adviser in any
calendar quarter in which the Company’s pre-Incentive Fee net investment income
does not exceed the hurdle rate of 1.5% for such quarter.     •   Following any
initial public offering (“IPO”) of the Company’s common stock that may occur,
100% of the Company’s pre-Incentive Fee net investment income with respect to
that portion of such pre-Incentive Fee net investment income, if any, that
exceeds the hurdle rate is payable to the Adviser until the Adviser has received
17.5% of the total pre-Incentive Fee net investment income for that fiscal
quarter. The Company refers to this portion of the Company’s Pre-Incentive Fee
Net Investment Income as the “catch-up.”         Prior to any IPO of the
Company’s common stock that may occur, 100% of the Company’s pre-Incentive Fee
net investment income with respect to that portion of such pre-Incentive Fee net
investment income, if any, that exceeds the hurdle rate is payable to the
Adviser until the Adviser has received 15% of the total pre-Incentive Fee net
investment income for that fiscal quarter.     •   Following any IPO of the
Company’s common stock that may occur, once the hurdle is reached and the
catch-up is achieved, 17.5% of all remaining pre-Incentive Fee net investment
income for that fiscal quarter is payable to the Adviser.         Prior to any
IPO of the Company’s common stock that may occur, once the hurdle is reached and
the catch-up is achieved, 15% of all remaining pre-Incentive Fee net investment
income for that fiscal quarter is payable to the Adviser.     •   These
calculations will be appropriately prorated for any period of less than three
months and adjusted for any share issuances or repurchases during the relevant
quarter.



5



--------------------------------------------------------------------------------



 



(ii) Following any IPO of the Company’s common stock that may occur, the second
part of the Incentive Fee (the “Capital Gains Fee”) will be determined and
payable in arrears as of the end of each fiscal year of the Company (or upon
termination of this Agreement as set forth below), and will equal the Weighted
Percentage (as defined below) of the Company’s realized capital gains, if any,
on a cumulative basis from the inception of the Company to the end of such
fiscal year, computed net of all realized capital losses and unrealized capital
depreciation on a cumulative basis, minus the aggregate amount of any previously
paid capital gain incentive fees for prior periods. The Weighted Percentage is
intended to ensure that, for each fiscal year following an IPO of the Company’s
common stock, the portion of the Company’s realized capital gains that accrued
prior to an IPO will be subject to an incentive fee rate of 15% and the portion
of the Company’s realized capital gains that accrued following an IPO will be
subject to an incentive fee rate of 17.5%, and is determined as follows:
“Weighted Percentage” means a percentage equal to the Pre-IPO Percentage plus
the Post-IPO Percentage.
“Pre-IPO Percentage” means a percentage determined by multiplying 15% by a
fraction, the numerator of which is the Pre-IPO Gain Amount and the denominator
of which is the Total Gain Amount, rounded to the nearest one hundredth percent.
“Post-IPO Percentage” means a percentage determined by multiplying 17.5% by a
fraction, the numerator of which is the Post-IPO Gain Amount and the denominator
of which is the Total Gain Amount, rounded to the nearest one hundredth percent.
“Total Gain Amount” means, for any fiscal year, the aggregate dollar amount of
the Company’s realized capital gains on a cumulative basis from the inception of
the Company to the end of such fiscal year.
“Pre-IPO Gain Amount” means the aggregate dollar amount equal to sum of the
following:
(A) In respect of each capital gain of the Company realized prior to the
occurrence of any IPO, a dollar amount equal to 100% of such capital gain; and
(B) In respect of each capital gain of the Company realized following the
occurrence of an IPO:
(I) In the event that the investment giving rise to such capital gain was made
by the Company prior to the occurrence of an IPO, a dollar amount equal to the
portion of such capital gain, if any, that

6



--------------------------------------------------------------------------------



 



had accrued on the books of the Company as of the date of any IPO (the “Marked
Amount”); provided, however, if the Marked Amount for such capital gain exceeds
the disposition proceeds realized in respect of the such capital gain, the
dollar amount to be included in this paragraph (B)(I) in respect of such capital
gain shall equal (x) the disposition proceeds realized in respect of such
capital gain minus (y) the cost basis of such capital gain; or
(II) In the event that the investment giving rise to such capital gain was made
by the Company following the occurrence of an IPO, zero.
“Post-IPO Gain Amount” means the aggregate dollar amount equal to the sum of the
following:
(A) In respect of each capital gain of the Company realized prior to the
occurrence of an IPO, zero; and
(B) In respect of each capital gain of the Company realized following the
occurrence of an IPO:
(I) In the event that the investment giving rise to such capital gain was made
by the Company prior to the occurrence of an IPO, a dollar amount equal to
(x) disposition proceeds realized in respect of such capital gain minus (y) the
Marked Amount in respect of such capital gain; provided, however, if the Marked
Amount for such capital gain exceeds the disposition proceeds realized in
respect of such capital gain, the amount to be included in this paragraph (B)(I)
in respect of such capital gain shall be zero; provided, further, if the
investment giving rise to such capital gain was reflected as an unrealized
capital loss on the books of the Company as of the date of an IPO, the dollar
amount to be included in this paragraph (B)(I) shall equal 100% of such capital
gain; or
(II) In the event that the investment giving rise to such capital gain was made
by the Company following the occurrence of an IPO, a dollar amount equal to 100%
of such capital gain.
Prior to any IPO of the Company’s common stock that may occur, the Capital Gains
Fee will equal 15% of the Company’s realized capital gains, if any, on a
cumulative basis from the inception of the Company to the end of such fiscal
year, computed net of all realized capital losses and unrealized capital
depreciation on a cumulative basis, minus the aggregate amount of any previously
paid capital gain incentive fees for prior period; provided that the Capital
Gains

7



--------------------------------------------------------------------------------



 



Fee determined as of December 31, 2011 will be calculated for a period of
shorter than twelve calendar months to take into account any realized capital
gains computed net of all realized capital losses and unrealized capital
depreciation from inception. In the event that this Agreement shall terminate as
of a date that is not a fiscal year end, the termination date shall be treated
as though it were a fiscal year end for purposes of calculating and paying a
Capital Gains Fee.
Examples of Quarterly Incentive Fee Calculation :
Example 1: Income Related Portion of Incentive Fee (*) (**):
Alternative 1
Assumptions
Investment income (including interest, dividends, fees, etc.) = 2%
Hurdle rate (1) = 1.5%
Management fee (2) = 0.375%
Other expenses (legal, accounting, custodian, transfer agent, etc.) (3) = 0.20%
Pre-Incentive Fee net investment income
     (investment income — (management fee + other expenses)) = 1.425%
Pre-incentive net investment income does not exceed hurdle rate, therefore there
is no Incentive Fee.
Alternative 2
Assumptions
Investment income (including interest, dividends, fees, etc.) = 2.375%
Hurdle rate (1) = 1.5%
Management fee (2) = 0.375%
Other expenses (legal, accounting, custodian, transfer agent, etc.) (3) = 0.20%
Pre-Incentive Fee net investment income
     (investment income — (management fee + other expenses)) = 1.8%
Incentive Fee = 100% × pre-Incentive Fee net investment income, subject to the
“catch-up” (4)
     = 100% × (1.8% — 1.5%)
     = 0.3%
Alternative 3
Assumptions
Investment income (including interest, dividends, fees, etc.) = 3.5%
Hurdle rate (1) = 1.5%
Management fee (2) = 0.375%
Other expenses (legal, accounting, custodian, transfer agent, etc.) (3) = 0.20%
Pre-Incentive Fee net investment income
     (investment income — (management fee + other expenses)) = 2.925%
Incentive Fee = 17.5% × pre-Incentive Fee net investment income, subject to
“catch-up” (4)
Incentive Fee = 100% × “catch-up” + (17.5% × (pre-Incentive Fee net investment
income — 1.82%))
Catch-up = 1.82% — 1.5% =0.32%
Incentive Fee = (100% × 0.32%) + (17.5% × (2.925% — 1.82%))
     = 0.32% + (17.5% × 1.105%)
     = 0.32% + 0.193%
     = 0.513%

8



--------------------------------------------------------------------------------



 



 

(1)   Represents 6.0% annualized hurdle rate.   (2)   Represents 1.5% annualized
management fee.   (3)   Excludes organizational and offering expenses.   (4)  
The “catch-up” provision is intended to provide the Adviser with an Incentive
Fee of 17.5% on all of the Company’s pre-Incentive Fee net investment income as
if a hurdle rate did not apply when the Company’s net investment income exceeds
17.5% in any calendar quarter and is not applied once the Adviser has received
17.5% of investment income in a quarter. The “catch-up” portion of the Company’s
pre-Incentive Fee Net Investment Income is the portion that exceeds the 1.5%
hurdle rate but is less than or equal to 1.82% in any fiscal quarter.   (*)  
This example assumes that an IPO of the Company’s common stock has occurred.  
(**)   The hypothetical amount of pre-Incentive Fee net investment income shown
is based on a percentage of total net assets.

Example 2: Capital Gains Portion of Incentive Fee:
Assumptions

•   Year 1: $10 million investment made in Company A (“Investment A”),
$10 million investment made in Company B (“Investment B”), $10 million
investment made in Company C (“Investment C”), $10 million investment made in
Company D (“Investment D”) and $10 million investment made in Company E
(“Investment E”).   •   Year 2: Investment A sold for $20 million, fair market
value (“FMV”) of Investment B determined to be $8 million, FMV of Investment C
determined to be $12 million, and FMV of Investments D and E each determined to
be $10 million.   •   Year 3: IPO of the Company occurs. At IPO, FMV of
Investment of B determined to be $8 million, FMV of Investment C determined to
be $14 million, FMV of Investment D determined to be $14 million and FMV of
Investment E determined to be $16 million.   •   Year 4: $10 million investment
made in Company F (“Investment F”), Investment D sold for $12 million, FMV of
Investment B determined to be $10 million, FMV of Investment C determined to be
$16 million and FMV of Investment E determined to be $14 million.   •   Year 5:
Investment C sold for $20 million, FMV of Investment B determined to be
$14 million, FMV of Investment E determined to be $10 million and FMV of
Investment F determined to $12 million.   •   Year 6: Investment B sold for
$16 million, FMV of Investment E determined to be $8 million and FMV of
Investment F determined to be $15 million.   •   Year 7: Investment E sold for
$8 million and FMV of Investment F determined to be $17 million.   •   Year 8:
Investment F sold for $18 million.

9



--------------------------------------------------------------------------------



 



    These assumptions are summarized in the following chart:

                                                                  Cumulative  
Cumulative   Cumulative                             Unrealized   Realized  
Realized     Investment   Investment   Investment   Investment   Investment  
Investment   Capital   Capital   Capital     A   B   C   D   E   F  
Depreciation   Losses   Gains
Year 1
  $10 million (cost basis)   $10 million (cost basis)   $10 million (cost basis)
  $10 million (cost basis)   $10 million (cost basis)   —   —   —   —  
Year 2
  $20 million (sale price)   $8 million FMV   $12 million FMV   $10 million FMV
  $10 million FMV   —   $2 million   —   $10 million  
Year 3 (IPO)
  —   $8 million FMV at IPO   $14 million FMV at IPO   $14 million FMV at IPO  
$16 million FMV at IPO   —   $2 million   —   $10 million  
Year 4
  —   $10 million FMV   $16 million FMV   $12 million (sale price)   $14 million
FMV   $10 million (cost basis)   —   —   $12 million  
Year 5
  —   $14 million FMV   $20 million (sale price)   —   $10 million FMV   $12
million FMV   —   —   $22 million  
Year 6
  —   $16 million (sale price)   —   —   $8 million FMV   $15 million FMV   $2
million   —   $28 million  
Year 7
  —   —   —   —   $8 million (sale price)   $17 million FMV   —   $2 million  
$28 million  
Year 8
  —   —   —   —   —   $18 million (sale price)   —   $2 million   $36 million

The capital gains portion of the Incentive Fee would be:

•   Year 1: None   •   Year 2:       Capital gains Incentive Fee = 15%
multiplied by ($10 million realized capital gains on sale of Investment A less
$2 million cumulative capital depreciation) = $1.2 million   •   Year 3:      
Capital Gains Incentive Fee = (Weighted Percentage multiplied by ($10 million
cumulative realized capital gains less $2 million cumulative capital
depreciation)) less $1.2 million cumulative Capital Gains Fee previously paid =
$1.2 million less $1.2 million = $0.00       Weighted Percentage = (15%
multiplied by ($10 million Pre-IPO Gain Amount divided by $10 million Total Gain
Amount )) plus (17.5% multiplied by ($0 Post-IPO Gain Amount divided by
$10 million Total Gain Amount)) = 15%   •   Year 4:       Capital Gains Fee =
(Weighted Percentage multiplied by ($12 million cumulative realized capital
gains)) less $1.2 million cumulative Capital Gains Fee previously paid =
$1.8 million less $1.2 million = $0.6 million       Weighted Percentage = (15%
multiplied by ($12 million Pre-IPO Gain Amount divided by $12 million Total Gain
Amount)) plus (17.5% multiplied by ($0 Post-IPO Gain Amount divided by
$10 million Total Gain Amount)) = 15%   •   Year 5:       Capital Gains Fee =
(Weighted Percentage multiplied by ($22 million cumulative realized capital
gains)) less

10



--------------------------------------------------------------------------------



 



    $1.8 million cumulative Capital Gains Fee previously paid = $3.45 million
less $1.8 million = $1.65 million       Weighted Percentage = (15% multiplied by
($16 million Pre-IPO Gain Amount divided by $22 million Total Gain Amount)) plus
(17.5% multiplied by ($6 Post-IPO Gain Amount divided by $22 million Total Gain
Amount)) = 15.68%   •   Year 6:       Capital Gains Fee = (Weighted Percentage
multiplied by ($28 million cumulative realized capital gains less $2 million
cumulative capital depreciation)) less $3.45 million cumulative Capital Gains
Fee previously paid = $4.18 million less $3.45 million = $0.73 million      
Weighted Percentage = (15% multiplied by ($16 million Pre-IPO Gain Amount
divided by $28 million Total Gain Amount)) plus (17.5% multiplied by ($12
Post-IPO Gain Amount divided by $28 million Total Gain Amount)) = 16.07%   •  
Year 7:       Capital Gains Fee = (Weighted Percentage multiplied by
($28 million cumulative realized capital gains less $2 million cumulative
realized capital losses)) less $4.18 million cumulative Capital Gains Fee
previously paid = $4.18 million less $4.18 million = $0.00

Weighted Percentage = (15% multiplied by ($16 million Pre-IPO Gain Amount
divided by $28 million Total Gain Amount)) plus (17.5% multiplied by ($12
Post-IPO Gain Amount divided by $28 million Total Gain Amount)) = 16.07%   •  
Year 8:       Capital Gains Fee = (Weighted Percentage multiplied by
($36 million cumulative realized capital gains less $2 million cumulative
realized capital losses)) less $4.18 million cumulative Capital Gains Fee
previously paid = $5.57 million less $4.18 million = $1.39 million

Weighted Percentage = (15% multiplied by ($16 million Pre-IPO Gain Amount
divided by $36 million Total Gain Amount)) plus (17.5% multiplied by ($18
Post-IPO Gain Amount divided by $36 million Total Gain Amount)) = 16.39%

     (c) Prior to any IPO of the Company’s common stock that may occur, the
Adviser shall waive its right to receive the Management Fee in excess of the sum
of (i) 0.25% of aggregate committed but undrawn capital and (ii) 0.75% of
aggregate drawn capital (including capital drawn to pay Company expenses) during
any period. The fee waiver shall terminate if and when the Company makes an IPO
of its common stock.
     (d) Any transaction, loan origination, advisory or similar fees
(“Transaction Fees”) received in connection with the Company’s activities or the
Adviser’s activities as they relate to the Company shall be the property of the
Company. The parties agree that any Transaction Fees paid to the members,
managers, partners or employees of the Company, the Adviser or their respective
affiliates in connection with the Company’s activities or the Adviser’s
activities as they relate to the Company shall be promptly remitted to the
Company; provided, however, Transaction Fees received in respect of an
investment opportunity in which the Company and one or more entities (including
affiliates of the Adviser) participate shall be allocated to each of

11



--------------------------------------------------------------------------------



 



the Company and such entities pro rata in accordance with their respective
investments or proposed investments in such investment opportunity.
     (e) Notwithstanding anything to the contrary contained in this Agreement,
the Company and the Adviser acknowledge and agree that the provisions of this
Section 3 shall be of no force and effect unless and until this Agreement has
been approved by the vote of a majority of the Company’s directors who are not
parties to this Agreement or “interested persons” (as such term is defined in
Section 2(a)(19) of the Investment Company Act) of any such party, in accordance
with the requirements of the Investment Company Act (the “Approval Date”). For
the avoidance of doubt, the Adviser shall receive no compensation with respect
to services provided hereunder prior to the Approval Date.

4.   Covenants of the Adviser

     The Adviser agrees that its activities will at all times be in compliance
in all material respects with all applicable federal and state laws governing
its operations and investments.

5.   Excess Brokerage Commissions

     The Adviser is hereby authorized, to the fullest extent now or hereafter
permitted by law, to cause the Company to pay a member of a national securities
exchange, broker or dealer an amount of commission for effecting a securities
transaction in excess of the amount of commission another member of such
exchange, broker or dealer would have charged for effecting that transaction, if
the Adviser determines in good faith, taking into account such factors as price
(including the applicable brokerage commission or dealer spread), size of order,
difficulty of execution, and operational facilities of the firm and the firm’s
risk and skill in positioning blocks of securities, that such amount of
commission is reasonable in relation to the value of the brokerage and/or
research services provided by such member, broker or dealer, viewed in terms of
either that particular transaction or its overall responsibilities with respect
to the Company’s portfolio, and constitutes the best net results for the
Company.

6.   Investment Team

     The Adviser shall manage the Company’s portfolio through a team of
investment professionals (the “Investment Team”) dedicated primarily to the
Company’s business, in cooperation with the Company’s Chief Executive Officer.
The Investment Team shall be comprised of senior personnel of the Adviser,
supported by and with access to the investment professionals, analytical
capabilities and support personnel of the Company and TPG Capital, L.P.

7.   Limitations on the Employment of the Adviser

     The services of the Adviser to the Company are not exclusive, and the
Adviser may engage in any other business or render similar or different services
to others including, without limitation, the direct or indirect sponsorship or
management of other investment-based accounts

12



--------------------------------------------------------------------------------



 



or commingled pools of capital, however structured, having investment objectives
similar to those of the Company, so long as its services to the Company
hereunder are not impaired thereby, and nothing in this Agreement shall limit or
restrict the right of any manager, partner, officer or employee of the Adviser
to engage in any other business or to devote his or her time and attention in
part to any other business, whether of a similar or dissimilar nature, or to
receive any fees or compensation in connection therewith (including fees for
serving as a director of, or providing consulting services to, one or more of
the Company’s portfolio companies, subject to applicable law). So long as this
Agreement or any extension, renewal or amendment remains in effect, the Adviser
shall be the only investment adviser for the Company, subject to the Adviser’s
right to enter into sub-advisory agreements at set forth herein. The Adviser
assumes no responsibility under this Agreement other than to render the services
called for hereunder. It is understood that directors, officers, employees and
stockholders of the Company are or may become interested in the Adviser and its
affiliates, as directors, officers, employees, partners, stockholders, members,
managers or otherwise, and that the Adviser and directors, officers, employees,
partners, stockholders, members and managers of the Adviser and its affiliates
are or may become similarly interested in the Company as stockholders or
otherwise.

8.   Responsibility of Dual Directors, Officers and/or Employees

     If any person who is a manager, partner, officer or employee of the Adviser
or the Administrator is or becomes a director, officer and/or employee of the
Company and acts as such in any business of the Company, then such manager,
partner, officer and/or employee of the Adviser or the Administrator shall be
deemed to be acting in such capacity solely for the Company, and not as a
manager, partner, officer or employee of the Adviser or the Administrator or
under the control or direction of the Adviser or the Administrator, even if paid
by the Adviser or the Administrator.

9.   Conflicts of Interest

     The Adviser agrees that it shall submit to the Board a description of any
potential or actual conflict of interest that the Adviser determines to be
material in any transaction or relationship between the Company and any entity
controlled by it, on the one hand, and the Adviser or any of its affiliates or
their respective employees, partners, members, officers or directors, on the
other hand; provided, however, that any transaction that is (i) conducted on an
arm’s length basis and generates Transaction Fees one hundred percent (100%) of
which are paid or remitted to the Company in accordance with Section 3(d) or
(ii) made pursuant to an exemptive order obtained by the Company or the Adviser
under the Investment Company Act shall not, in either case, constitute a
conflict of interest for the purposes of this Section 9. Any transaction or
relationship required to be submitted to the Board pursuant to the previous
sentence shall promptly be reviewed and approved or disapproved by the Board,
and the Adviser shall supply the Board with all information and data reasonably
requested by the Board to enable it to reach an informed decision with respect
thereto.

13



--------------------------------------------------------------------------------



 



10.   Limitation of Liability of the Adviser; Indemnification

     The Adviser (and its members, managers, officers, employees, agents,
controlling persons and any other person or entity affiliated with it) shall not
be liable to the Company for any action taken or omitted to be taken by the
Adviser in connection with the performance of any of its duties or obligations
under this Agreement or otherwise as an investment adviser of the Company
(except to the extent specified in Section 36(b) of the Investment Company Act
concerning loss resulting from a breach of fiduciary duty (as the same is
finally determined by judicial proceedings) with respect to the receipt of
compensation for services). As permitted by Article VIII of the Certificate of
Incorporation, the Company shall, to the fullest extent permitted by law,
provide indemnification and the right to the advancement of expenses, to each
person who was or is made a party or is threatened to be made a party to or is
involved (including, without limitation, as a witness) in any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, by reason of the fact that he/she is or was a member, manager,
officer, employee, agent, controlling person or any other person or entity
affiliated with the Adviser, including without limitation the Administrator, or
is or was a member of the Adviser’s Investment Review Committee (each such
person hereinafter an “Indemnitee”), on the same general terms set forth in
Article VIII of the Certificate of Incorporation, the terms of which are
incorporated herein mutatis mutandi as applied to the Indemnitees.

11.   Effectiveness, Duration and Termination of Agreement

     (a) This Agreement shall become effective as of the first date above
written. This Agreement may be terminated at any time, without the payment of
any penalty, upon not more than 60 days’ written notice, by the vote of a
majority of the outstanding voting securities of the Company or by the vote of
the Company’s directors or by the Adviser. The provisions of Section 10 of this
Agreement shall remain in full force and effect, and the Adviser shall remain
entitled to the benefits thereof, notwithstanding any termination of this
Agreement. Further, notwithstanding the termination or expiration of this
Agreement as aforesaid, the Adviser shall be entitled to any amounts owed under
Section 3 through the date of termination or expiration, and Section 10 shall
continue in force and effect and apply to the Adviser and its representatives as
and to the extent applicable.
     (b) This Agreement shall continue in effect for two years from the date
hereof, or to the extent consistent with the requirements of the Investment
Company Act, from the date of the Company’s election to be regulated as a BDC
under the Investment Company Act, and thereafter shall continue automatically
for successive annual periods, provided that such continuance is specifically
approved at least annually by (A) the vote of the Board, or by the vote of a
majority of the outstanding voting securities of the Company and (B) the vote of
a majority of the Company’s directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act.

14



--------------------------------------------------------------------------------



 



     (c) This Agreement will automatically terminate in the event of its
“assignment” (as such term is defined for purposes of Section 15(a)(4) of the
Investment Company Act).

12.   Notices

     Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

13.   Amendments

     This Agreement may be amended by mutual consent, but the consent of the
Company must be obtained in conformity with the requirements of the Investment
Company Act.

14.   Entire Agreement; Governing Law

     This Agreement contains the entire agreement of the parties and supersedes
all prior agreements, understandings and arrangements with respect to the
subject matter hereof. This Agreement shall be construed in accordance with the
laws of the State of Delaware and in accordance with the applicable provisions
of the Investment Company Act. In such case, to the extent the applicable laws
of the State of Delaware, or any of the provisions herein, conflict with the
provisions of the Investment Company Act, the latter shall control.
[Remainder of page intentionally left blank.]

15



--------------------------------------------------------------------------------



 



*   *   *
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the date above written.

            TPG SPECIALTY LENDING, INC.
      By:   /s/ Ronald Cami         Name:   Ronald Cami        Title:   Vice
President     

            TSL ADVISERS, LLC
      By:   /s/ David C. Reintjes         Name:   David C. Reintjes       
Title:   Chief Compliance Officer     

 